Opinion by
Wright, J.,
On June 21, 1966, Dorothy R. Breskman was apprehended for operating a Pontiac convertible on the Northeast Extension of the Pennsylvania Turnpike at a rate of 110 miles per hour in a 65 mile per hour speed zone. On the same day an information was filed, and Mrs. Breskman paid a fine of $15.00 and costs. On January 19, 1967, after hearing, the Secretary of Revenue suspended Mrs. Breskman's operating privilege for a period of six months. This offense was not governed by the amendment to The Vehicle Code establishing the point system: Digangi Motor Vehicle Operator License Case, 209 Pa. Superior Ct. 444, 229 A. 2d 9. On February 27, 1967, the Court of Common Pleas of Montgomery County reversed the action of the *354Secretary of Revenue.1 This appeal by the Commonwealth followed.
We will briefly summarize the evidence at the hearing in the court below. Trooper Mitsky testified that, when he finally succeeded in stopping Mrs. Breskman, “her explanation at that time was that she was in a very big hurry to get home. She stated that she is due home at a certain time and her husband would kill her if she wouldn’t get home”. Mrs. Breskman testified that she had been shopping in Allentown, and “felt my period coming on, and I have very unusual menstrual periods, in that when they start, they start with hemorrhage, and they start with diarrhea, and vomiting. I must get home when this happens and get into bed and get into the bathroom. It was just about this time that I got the warning”. She testified further that this was her first violation, and that an operator’s license was necessary in the conduct of her real estate business and other activities.
In disposing of appeals from orders of the Secretary of Revenue suspending motor vehicle operating privileges, the reviewing court must act in accordance with the evidence presented: Commonwealth v. Moogerman, 385 Pa. 256, 122 A. 2d 804, and cases therein cited. The court below was without authority to reverse the Secretary’s action on the ground that the period of suspension was excessive. The schedule of penalties by suspension for speeding violations adopted by the Secretary of Revenue was expressly approved by this court in Stout Motor Vehicle Operator License Case, 199 Pa. Superior Ct. 182, 184 A. 2d 108. Nor was the action below justified on the ground that economic hardship would result: Hergert Appeal, 384 Pa. 544, *355120 A. 2d 888. While we agree with Mrs. Breskman’s counsel that her excuse for speeding is “unique andi unusual”, we are not in accord with his contention that the Secretary of Revenue was guilty of an abuse of discretion.
The order of the court below is reversed, and the order of the Secretary of Revenue is reinstated.

 “Therefore, in considering all of the factors present, including the length of the period of suspension which this court considers harsh, it was concluded that the Secretary of Revenue abused his discretion”.